DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the amendment filed on 07/21/2021. Claims 1, 3-8, 14, 18-21, and 23-25 have been reviewed and are under consideration by this office action. Claims 1, 3-8, 14, 20-21, and 23 have been amended by Applicant. Claims 2, 15, and 22 have been cancelled and claims 9-13 and 16-17 had been previously cancelled. Claims 1, 3-8, 14, 18-21, and 23-25 are currently pending and are allowed.
Reasons for Allowance
The rejection under 35 USC 101 has been withdrawn based on the Applicant’s arguments. The Examiner finds the arguments persuasive, specifically on page 15 of the remarks where the Applicant cites to Example 42 of the PEG. Further the Examiner notes the amended claims recites elements that integrate the exception into a practical application. The Revised Guidance states that an additional element that reflects an improvement in the functioning of a computer is indicative that the additional element integrates the exception into a practical application. In Prong 2 of Step 2A, the Revised Guidance states that the claims should be evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Amended claims 1, 7, and 14 recites a combination of additional elements including “A system for forecasting demand for one or more items in a given time period and location, the system comprising: a common data preparation service receiving data having different formats from a plurality of different sources and reformatting the received data into a standardized format to enable use of the data by each of a plurality of forecasting models, the data including at least sales data; an enterprise forecasting engine configured to generate service generating a plurality of aggregate demand forecasts for each of a plurality of items sold within a retail enterprise over a first period of time, wherein the plurality of aggregate demand forecasts are generated using one or more of the plurality of forecasting models that are continually updated based on the sales data that is continually received at the system; a forecast data store configured to store storing the plurality of aggregate demand forecasts; and a server comprising at least one processor and a memory coupled to the at least one processor, wherein the memory stores instructions associated with an API and a disaggregation service stored in memory and executable thereon, the API causing the computing system, when executed, to: 
Rejections under 35 U.S.C. 103 were previously withdrawn in the Final Rejection dated 04/27/21. The Examiner has further added the most relevant foreign references regarding the application to the PTO-892 as neither further teaches the amended limitations neither individually nor in combination.
The rejection of claims 1, 3-5, and 22 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deshpande et al. (US 20150134413 A1) in view of Mulukutla (US 20110238461 A1) is withdrawn. Further the rejection of  2, 6-8, 14-15, 19-20 and 22-24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deshpande et al. (US 20150134413 A1) in view of Mulukutla (US 20110238461 A1), and Chen et al. (US 8732039 B1) is withdrawn. Further the rejection of 10-13, 15, 17, 19 and 20  under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suri et al. (US 2015/0371303) in view of Bartlett et al. (US 2010/0086215) is withdrawn. Further the rejection of 18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deshpande et al. (US 20150134413 A1) in view of Mulukutla (US 20110238461 A1), Adya et al. (Principles of Forecasting, 2001, Kluwer Academic Publishers, Vol. 1, pg. 74, 261-263, 477, 776 Year: 2001), and Brocker et al. (From ensemble forecasts to predictive distribution functions, Tellus A: Dynamic Meteorology and Oceanography, 663-678 (Year: 2016) is withdrawn. Further the rejection of 25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deshpande et al. (US 20150134413 A1) in view of Mulukutla (US 20110238461 A1),  Chen et al. (US 8732039 B1), and Brocker et al. (From ensemble forecasts to predictive  is withdrawn.
The closest relevant art is as follows:
- Deshpande et al. (US 20150134413 A1): Deshpande teaches a system for forecasting demand for one or more items in a given time period and location, the system comprising:  an enterprise forecasting engine configured to generate aggregate demand forecasts for each of a plurality of items sold within a retail enterprise over a first period of time; wherein the aggregate demand forecasts are generated using forecasting models that are continually updated based on sales data that is continually received at the system; a forecast data store configured to store the aggregate demand forecasts; and a server comprising an API and a disaggregation service stored in memory and executable thereon, the API causing the computing system, when executed. However, Deshpande neither alone nor in combination does not further teach  a common data preparation service receiving data having different formats from a plurality of different sources and reformatting the received data into a standardized format to enable use of the data by each of a plurality of forecasting models, the data including at least sales data or  first distribution of sales counts per unit time across all locations over the first time period for the selected item; estimate, based on the first distribution, a second distribution of average sales per unit time across all locations over the first time period within the retail enterprise for the selected item; determine, based on the second distribution.
- Mulukutla (US 20110238461 A1): Rider teaches a subset of one or more locations selected from all locations within the retail enterprise; the disaggregation service causing the computing system, when executed, to: determine a relative sales efficiency for each of the locations within the retail enterprise over the first time period for the selected item; determine a 
- Chen et al. (US 8732039 B1): Chen teaches determining a mean; determining an [ensemble] variance for the aggregate demand forecast; and wherein the server further comprises a CDF service configured to calculate a forecast distribution from an aggregate demand forecast. However, Chen neither alone nor in combination does not further teach  a common data preparation service receiving data having different formats from a plurality of different sources and reformatting the received data into a standardized format to enable use of the data by each of a plurality of forecasting models, the data including at least sales data or  first distribution of sales counts per unit time across all locations over the first time period for the selected item; estimate, based on the first distribution, a second distribution of average sales per unit time across all locations over the first time period within the retail enterprise for the selected item; determine, based on the second distribution.
Ayres et al. (US 20110071885 A1): Ayres teaches method for transforming transactional data into a forecast of demand for controlling a commerce system, comprising: moving goods between members of a commerce system; recording transactional data related to movement of goods between the members of the commerce system, the transactional data including price, product, time, promotion, and customer; estimating daily disaggregating parameters (DDP) by minimizing an error function of day of week and transactional data grouped according to promotion, price range, or customer; estimating model parameters based on the DDP and transactional data using a demand model to generate a weekly forecast of demand for the goods. However, Ayres neither alone nor in combination does not further teach  a common data preparation service receiving data having different formats from a plurality of different sources and reformatting the received data into a standardized format to enable use of the data by each of a plurality of forecasting models, the data including at least sales data or  first distribution of sales counts per unit time across all locations over the first time period for the selected item; estimate, based on the first distribution, a second distribution of average sales per unit time across all locations over the first time period within the retail enterprise for the selected item; determine, based on the second distribution.
- Doshi et al. (US 20080086358 A1): Doshi teaches identifying at least one user for which a forecast is to be determined; selecting one of a plurality processes for determining the forecast, the processes including a synchronous process and an asynchronous process; and determining the forecast, utilizing the selected process. However, Doshi neither alone nor in combination does not further teach  a common data preparation service receiving data having different formats from a plurality of different sources and reformatting the received data into a standardized format to enable use of the data by each of a plurality of forecasting models, the 
The closest relevant non-patent literature: 
-Adya et al. (Principles of Forecasting, 2001, Kluwer Academic Publishers, Vol. 1, pg. 74, 261-263, 477, 776 Year: 2001), and Brocker et al. (From ensemble forecasts to predictive distribution functions, Tellus A: Dynamic Meteorology and Oceanography, 663-678 (Year: 2016). Adya teaches combining forecast, forecast with horizon, coefficients estimated by regression, and combining noise terms. However, Adya neither alone nor in combination does not further teach  a common data preparation service receiving data having different formats from a plurality of different sources and reformatting the received data into a standardized format to enable use of the data by each of a plurality of forecasting models, the data including at least sales data or  first distribution of sales counts per unit time across all locations over the first time period for the selected item; estimate, based on the first distribution, a second distribution of average sales per unit time across all locations over the first time period within the retail enterprise for the selected item; determine, based on the second distribution.
- Brocker et al. (From ensemble forecasts to predictive distribution functions, Tellus A: Dynamic Meteorology and Oceanography, 663-678 (Year: 2016). Brocker teaches affine functions and equations. However, Brocker neither alone nor in combination does not further teach  a common data preparation service receiving data having different formats from a plurality of different sources and reformatting the received data into a standardized format to enable use of the data by each of a plurality of forecasting models, the data including at least sales data or  
The closest relevant foreign reference: 
-Mason (EP-2111593-A2): Mason teaches pre-aggregated data table within a data aggregation facility; pre-calculating and fixing data for a dimension of the data table; aggregating data within the data aggregation facility. However, Mason neither alone nor in combination does not further teach  a common data preparation service receiving data having different formats from a plurality of different sources and reformatting the received data into a standardized format to enable use of the data by each of a plurality of forecasting models, the data including at least sales data or  first distribution of sales counts per unit time across all locations over the first time period for the selected item; estimate, based on the first distribution, a second distribution of average sales per unit time across all locations over the first time period within the retail enterprise for the selected item; determine, based on the second distribution.
-Henry (WO2014049303A1): Henry teaches method for forecasting an optimized layout of a multi-dimensional space and determining an anticipated margin value for one or more units over a determined time period. However, Henry neither alone nor in combination does not further teach  a common data preparation service receiving data having different formats from a plurality of different sources and reformatting the received data into a standardized format to enable use of the data by each of a plurality of forecasting models, the data including at least sales data or  first distribution of sales counts per unit time across all locations over the first time period for the selected item; estimate, based on the first distribution, a second distribution of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728. The examiner can normally be reached Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624